DETAILED ACTION

1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 07/28/2022.

2.    	Claims 1, 3, 6-11, 13,  and 16-20 are pending. Claims 1, 11,  and 20 are in independent forms. 

Claims 1, 3, 6, 10-11, 13, 16, and 19-20 has been amended. Claims 2, 4-5, 12, and 14-15 has been 

cancelled. 
Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.

Allowable Subject Matter

4.    	Claims 1, 3, 6-11, 13,  and 16-20 are allowed. No reason for allowance is needed as the record is 

clear in light of further search conducted.


Conclusion

5.    	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance".
6.    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMB AYE whose telephone number is 571-270-7635. The examiner can normally be reached on Monday-Friday, 9:00 am-6:00pm., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
JEFFREY PWU can be reached on 571-272-6798. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 
CANADA) or 571-272-1000. .
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433